DETAILED ACTION
This office action is in response to applicant’s filing dated January 29, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 5-8, 10-18, and 20-23 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 29, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 5, and 6; and cancelation of claim(s) 3, 4, 9, and 19. 
Applicants elected without traverse Group I, drawn to a method of treatment of a disease, disorder, or condition associated with an inflammatory response or an immune response in a subject in need thereof comprising: administering a therapeutically effective amount of an immunomodulatory agent comprising itaconate, malonate, or a derivative thereof to the subject; wherein, the therapeutically effective amount reduces or prevents inflammation or an immune response as the elected invention and 
    PNG
    media_image1.png
    155
    351
    media_image1.png
    Greyscale
 as the elected compound of formula (I) species, hereinafter referred to as Compound A, and ischaemia-reperfusion as the elected disorder species in the reply filed on July 29, 2020.  The requirement is still deemed proper.  Claim(s) 21-23 remain withdrawn.
Claims 1, 2, 5-8, 10-18, and 20 are presently under examination as they relate to the elected species:  ischaemia-reperfusion and Compound A:

    PNG
    media_image1.png
    155
    351
    media_image1.png
    Greyscale


Priority
The present application is a 371 of PCT/US2017/017766 filed on February 14, 2017, which claims benefit of US Provisional Application No. 62/295,348 filed on February 15, 2016.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 62/295,348, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In a review of US Provisional Application No. 62/295,348 disclosure of itaconate derivatives of formula (I) were not identified.  The effective filing date of the instant claims is February 14, 2017.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-18, and 20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating diabetes and ischaemic-reperfusion comprising administering itaconic acid does not reasonably provide enablement for a method of treating any disease, disorder, or condition associated with an inflammatory response or an immune response with any compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue .   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, state and predictability of the art, and relative skill of those in the art
The invention relates to a method of treating any disease, disorder or condition associated with an inflammatory response or an immune response in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a immunomodulatory agent comprising itaconate or compound of formula (I) wherein the therapeutically effective amount prevents inflammation or an immune response.  
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian 
Freire, cited for evidentiary purposes, teaches inflammation is an essential mechanism in human health and disease (page 149, 1st paragraph); inflammation is initiation as a protective response to challenges or foreign bodies, or injury, experienced by host tissues.  Thus, by broadest reasonable interpretation any injury or disease is a disease associated with an inflammatory response.  
Tabas, cited for evidentiary purposes,  teaches a number of widespread and devastating chronic diseases, including atherosclerosis, type 2 diabetes, and Alzheimer’s disease, have a pathophysiologically important inflammatory component; in these diseases, the precise identity of the inflammatory stimulus is often unknown and, if known, is difficult to remove; although there has been success with anti-inflammatory therapy in chronic diseases triggered by primary inflammation dysregulation or autoimmunity, there are considerable limitations; in particular, the inflammatory response is critical for survival; as a result, redundancy, compensatory pathways, and necessity narrow the risk:benefit ratio of anti-inflammatory drugs (Abstract).
These articles plainly demonstrate that the art of developing and testing drugs, particularly for use in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and being used to treat any and all diseases associated with inflammation.  

The breadth of the claims
Claims 1, 2, 5-8, 10-17, and 20 are very broad in terms of the type of diseases being treated: all types of diseases are claimed to be treated with any compound of formula (I).  

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification provides examples of itaconate regulating inflammatory functions of succinate in vitro; an example of a myocardial ischemia-reperfusion model administered itaconate (Example 10).  However, the specification does not provide any data that shows that any compound of formula (I) is useful for treating any disease associated with inflammation, other than itaconate for treating ischemia-reperfusion.

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any compound of formula (I) could be predictably used as treatment for all diseases associated with inflammation other than ischemia-reperfusion and diabetes.   Since there is no precedent in the literature for the treatment of any disease with the above compounds, except for ischemia-reperfusion and diabetes, how is the skilled physician supposed to know what type of dose regimen of any compound of formula (I) to use for each of the pathologically different diseases?

Accordingly, the inventions of claims 1, 2, 3-8, 10-17, and 20 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 
Response to Arguments
Applicant argues:
The presently amended claims are not directed to any itaconate or malonate derivative compound but, instead the methods require the immunomodulatory agent to be itaconate or a derivative thereof of formula (I) wherein R2 is CH2. As such, the array of possible immunomodulatory agents is not endless, but rather, is limited to those defined by amended claim 1.  Moreover, claim 1 is amended to recite, in part, "wherein, the therapeutically effective amount reduces or prevents inflammation or an immune response thereby treating the disease, disorder, or condition", thus establishing the clear requirement that a reduction in inflammation or immune response is mediated by the immunomodulatory agent of the claims and results in treatment of the disease, disorder, or condition. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
1 and R3 which can be further substituted with, for example, any heterocyclyl, which can be further substituted.  Thus, the scope of formula (I) is extremely broad.  As set forth above, the specification provides examples of itaconate regulating inflammatory functions of succinate in vitro; an example of a myocardial ischemia-reperfusion model administered itaconate (Example 10).  However, the specification does not provide any data that shows that any compound of formula (I) is useful for treating any disease associated with inflammation, other than itaconate for treating ischemia-reperfusion.  A single compound of formula (I) utilized in a model of a single disease associated with inflammation is insufficient to support enablement for the full scope of formula (I) or the full scope of diseases, disorders, or conditions associated with an inflammatory response or an immune response encompassed by the instant claims.

	
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10-17, and 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiso et al (US 6,620,424 B1).
While the examination has not been expanded beyond the elected species: Compound A (as the compound of formula (I) species) or ischaemia-reperfusion (as the disorder species), the following rejection is made to further prosecution with regards to the claims which read on the elected species, and that are being anticipated by the prior art (Kiso) with regard to the broader genus of “Compound of formula (I)” and the broader genus of “disorder associated with an inflammatory response”.
Regarding claims 1, 5, 6, and 17, Kiso teaches a method for treating diabetes comprising administering a fructose-6-phosphate-2-kinase inhibitor (claim 6) wherein the fructose-6-
With regard to claims 1, 2, 7, 10-14, 16, and 20, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claims 8 and 16, diabetes reads on a disorder associated with an immune response wherein the immune response is a lipopolysaccharide (LPS)-mediated immune response as evidenced by Creely et al (Am J Physiol Endocrinol Metab, 2007; 292:E740-747).  Creely teaches type 2 diabetes (T2DM) is associated with chronic low-grade inflammation; adipose tissue (AT) may represent an important site of inflammation; 3T3-L1 studies have demonstrated that lipopolysaccharide (LPS) activates toll-like receptors (TLRs) to cause inflammation (page E740, left, 1st paragraph).  

Regarding claim 10, diabetes reads on a disorder associated with IL-6 as evidenced by the instant specification (see page 33, 3rd paragraph).  

Regarding claim 15, Kiso teaches a pharmaceutical composition comprising itaconic acid as a fructose-6-phosphate-2-kinase inhibitor and a pharmaceutically acceptable carrier (claim 2), which is an antidiabetic drug (claim 3).
Thus, the teachings of Miso anticipate the method of claims 1, 2, 5-8, 10-17, and 20.
Response to Arguments
Applicant argues:
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference (MPEP § 2131). Moreover, unless a reference discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate under 35 U.S.C. § 102.  As noted above, claim 1 is amended to recite, in part, "wherein, the therapeutically effective amount reduces or prevents inflammation or an immune response thereby treating the disease, disorder, or condition", thus establishing the clear requirement that a reduction in inflammation or immune response is mediated by the immunomodulatory agent of the claims and results in treatment of the disease, disorder, or condition.  Kiso is directed to a process for producing glycolytic metabolism regulators. Kiso provides foods or drugs which are characterized by containing fructose-6-phosphate-2- kinase inhibitors due to the existence of inhibitors that function to suppress the glycolytic pathway and the activity of phosphofructokinase, a regulatory enzyme of the glycolytic pathway. Kiso is completely silent regarding inflammation.  As Kiso does not disclose, teach or suggest reducing or preventing inflammation or an immune response, Kiso does not anticipate amended claim 1. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Kiso teaches a method for treating diabetes comprising administering itaconic acid.  As set forth above, the wherein limitations of claim 1, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  In other words, the reduction or prevention of inflammation is the intended result of administering itaconic acid to treat diabetes.  Moreover, even though the prior art is silent regarding “reduction or prevention of inflammation,” by practicing the method taught by the prior art: "the administration of itaconic acid to a patient suffering from diabetes", one will also be "reducing or preventing inflammation,” even though the prior art was not aware of it.  Products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 17 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al (US 6,620,424 B1) as applied to claims 1, 2, 4-8, 10-17, and 20 above, and further in view of Panes et al (Circulation, 1996; 93(1):161-167).
Kiso teaches all the limitations of claims 17 and 18, except wherein the disorder is the elected ischaemia-reperfusion.
	However, Panes teaches diabetes exacerbates inflammatory responses to ischemia-reperfusion (title); diabetes is associated with an increased incidence of ischemic organ damage (abstract); accelerated ischemic vascular disease is the principal cause of mortality in patients with diabetes mellitus; hyperglycemia, hypertension, and abnormalities in lipid and lipoprotein metabolism are risk factors that may predispose the diabetic vasculature to the deleterious consequences of ischemia and reperfusion (1st paragraph); the results of this study indicate that the diabetic state induces an exaggerated inflammatory response to ischemia-reperfusion manifested as a greater accumulation of adherent and emigrated leukocytes and a larger increase in albumin extravasation (Discussion, 1st paragraph).  
As such, since Kiso teaches a method of treating diabetes comprising administering itaconic acid, and since Panes teaches that diabetes exacerbates inflammatory responses to ischemia-reperfusion, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating diabetes to further prevent inflammation or an immune response to ischemia-reperfusion with 
Taken together, all this would result in the practice of the method of claims 17 and 18 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Three criteria must be present to establish a prima facie case of obviousness. First, the prior art reference must teach or suggest all the claim limitations. Second, there must be some suggestion or motivation in the knowledge generally available to one of ordinary skill in the art to modify the reference. Third, there must be a reasonable expectation of success.  Not one of the above three criteria is satisfied by the combination of the cited art. Specifically, none of the references cited by the Office disclose reducing or preventing inflammation or an immune response using the claimed immunomodulatory agents. Moreover, as Kiso is completely silent regarding inflammation in general, and instead is focused on modulating metabolic effects within the glycolytic pathway by inhibiting the activity of phosphofructokinase there is no motivation to modify the references in an effort to arrive at the presently claimed method. Lastly, as no anti-inflammatory effect is taught or suggested by the cited art with reference to the claimed immunomodulatory agents, there is also no reasonable expectation of success in achieving the presently claimed methods.


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, since Kiso teaches a method of treating diabetes comprising administering itaconic acid, and since Panes teaches that diabetes exacerbates inflammatory responses to ischemia-reperfusion, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating diabetes to further prevent inflammation or an immune response to ischemia-reperfusion with an expectation of success, since the prior art establishes that diabetes exacerbates inflammatory responses to ischemia-reperfusion. 
As set forth above, Kiso teaches a method for treating diabetes comprising administering itaconic acid.  As set forth above, the wherein limitations of claim 1, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  In other words, the reduction or prevention of inflammation is the intended result of administering itaconic acid to treat diabetes.  Moreover, even though the prior art is silent regarding “reduction or prevention of inflammation,” by practicing the method taught by the prior art: "the administration of itaconic acid to a patient suffering from diabetes", one will also be "reducing or preventing inflammation,” even though 

Conclusion
Claims 1, 2, 4-8, 10-18, and 20 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628